August 28, 1909.
On hearing the return of the respondent, A.W. Jones, to the alternative writ of mandamus issued by me on the 27th day of August, A.D. 1909, whereby he was required to perform the acts therein enjoined, or, failing to do so, to appear before me at the consultation room of the Justices of the Supreme Court, in the city of Columbia, S.C. at 10 o'clock A.M., on this 28th day of August, 1909, then and there to show cause why the said writ should not be made peremptory; and it appearing upon the hearing of said return that the respondent has failed, and refused and still fails and refuses, to perform the acts enjoined upon him by said writ, and no just cause or excuse for such failure and refusal having been shown by the respondent:
Now, on motion of the attorneys for the State, Messrs. J. P. Grace, Walter Hazard and Hunter A. Gibbes, after hearing G. Duncan Bellinger. Esq., attorney for the respondent, it is
Ordered and adjudged: That the return of the respondent is insufficient in law, and that the writ is hereby made peremptory and that the respondent, A.W. Jones, do forthwith appear and attend with the other members of the State Board of Canvassers and proceed to the deliberation upon and the determination of all matters pending before said board. *Page 434